Citation Nr: 9920039	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a stroke 
with aphasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to October 
1975.

In November 1997 the issue was remanded to the RO for further 
development.  The examiner who conducted the February 1997 
examination was to clarify the diagnosis.  Specifically he 
was to establish the following: Was there any relationship 
between the transient ischemic attack and service or the 
service-connected residuals of head injury with headaches?  
Was there evidence of expressive aphasia?  If there was 
aphasia, was there any relationship between the aphasia and 
any manifestation noted in service or the service-connected 
residuals of head injury with headaches?  What were the 
manifestations that support a current diagnosis of transient 
ischemic attack and aphasia?  If there were multiple 
diagnoses, the diagnoses should be clearly stated separately 
if that was the intent of the examiner.  The veteran was 
again informed that if he had competent evidence linking 
aphasia, a stroke or a transient ischemic attack to service 
that evidence must be submitted.  (The veteran's report that 
Dr. Dozier told him there was a relationship is not adequate 
and does not establish that such a document exists.  The 
evidence must be submitted by him.)

The requested development has been accomplished and the claim 
is now before the Board for further appellate review.  


FINDING OF FACT

There is no competent evidence linking a transient ischemic 
attack, a stroke or aphasia to disease or injury in service 
or a service-connected disability.



CONCLUSION OF LAW

The claim of service connection for a transient ischemic 
attack, a stroke or aphasia is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while serving on active duty he was 
hit by a truck and suffered a head injury.  He avers that 
transient ischemic attacks or a stroke with aphasia is a 
residual of that head injury.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).

However, the veteran is under an obligation to establish a 
well-grounded claim.  The Board has reviewed all the evidence 
of record and the claim is not well grounded.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

VA has taken action to complete the record by having the 
veteran examined.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The rating decisions, statement of the case, 
supplements and Remands by the Board adequately informed the 
veteran of the lack of evidence to support his claim.  VA has 
complied with the requirements of 38 U.S.C.A. § 5103 (West 
1991).  See Robinette v. Brown, 8 Vet.App. 69 (1995); Meyer 
v. Brown, 9 Vet.App. 425, 429 (1996).  In a February 1997 
letter, the RO specifically explained to the veteran that a 
well-grounded claim required competent medical evidence of a 
current diagnosis and of a connection to a service-connected 
disability or to disease or injury during service.  VA has 
completed the duty to develop evidence in this case.  

In August 1954, the veteran presented with a history of about 
30 episodes of dizziness, blacking out of vision and 
headaches which had become progressively worse in the last 
month.  The examiner noted that it sounded like anxiety.  In 
September 1954, the history was noted.  The neurologic 
examination and skull X-ray were normal.  The impression was 
that there was "no evidence of organic neurologic 
abnormality at this time."  The diagnosis was headaches with 
vascular mechanism and psychogenic basis.

The service medical records reflect that a truck hit the 
veteran in September 1958.  He was stuporous on admission and 
became more coherent, rational and oriented during his 
hospital stay.  In April 1959 it was noted that the veteran 
was having daily headaches since the trauma and that he was 
followed in neurosurgery.  He complained of an inability to 
read in a normal fashion in November 1960.  This difficulty 
seemed more interpretive than visual, the impression was a 
possible concussion.  An examiner specifically commented that 
a neurosurgical problem does not seem to exist in this case.  
The veteran complained of headaches in additional records 
during service.  A September 1968 annual flying examination 
disclosed that the neurologic system was normal.  
Examinations in September 1969, August 1970 and October 1972 
disclosed that the neurologic system, heart and vascular 
system were normal.

In November 1973 he complained of headaches lasting three or 
more hours.  In September 1975, the veteran's retirement 
examination was conducted.  The veteran reported a history of 
head injury.  The examiner noted the 1958 incident and 
reported that the veteran had been asymptomatic since that 
time.  The evaluation disclosed that the neurologic system, 
heart and vascular system were normal. 

Clinical notes from 1991 show that the veteran had 
experienced visual changes and other symptoms, which were, 
considered possible symptoms of transient ischemic attacks.  
Vascular headache syndrome was diagnosed with 5 to 10 minute 
vertigo.  There was difficulty expressing himself and visual 
problems. 

A May 1991 magnetic resonance imaging study was interpreted 
as showing a prominent generalized degree of atrophy 
considering the veteran's age; old left caudate head 
infarction, and an old left low convexity posterior parietal 
cortical infarction.  The physician stated that no acute 
changes were seen.  Dr. Au noted that there was a history of 
rule out left carotid stenosis and symptoms of right-sided 
heaviness and episodes of amaurosis fugax.  Duplex arterial 
imaging, in May 1991, was interpreted by the physician as an 
essentially normal study of the extracranial carotids.  A 
small wall plaque at the right bifurcation was considered to 
be of no clinical significance.  Vertebral and basilar 
systems were normal.  

The June 1991 report of David F. Dozier, Jr., M.D., indicated 
that the cranial nerve examination did not reveal any 
abnormalities.  The possibility of small vessel hypertensive 
vascular disease and noncephalgic vascular headache syndrome 
was considered.  

The report of the April 1993 VA brain examination showed that 
cranial nerves were intact.  Cerebellar tests were within 
normal limits.  Deep tendon reflexes were 2+ and symmetrical.  
Sensory examination was within normal limits.  The diagnoses 
were "#1" status post head injury in 1958 and "#2" history 
of transient neurologic symptoms in 1991.  

At the June 1996 Travel Board hearing the veteran testified 
that he took aspirin and other pain relievers to relieve and 
prevent headaches.  He stated that if he did not take the 
pain relievers he would have headaches several times a day.  
The veteran indicated that in 1967, while in service, he had 
chest pains three or four times.  However, when measured with 
the electrocardiogram nothing was wrong.  The doctors told 
him it was probably gas.  He asserted that in August 1992 he 
went to Travis Air Force Base because of very bad chest 
pains.  Upon examination it was determined that he had 
blockages in his arteries.  He was told that a fibrillation 
caused his chest pains.  The veteran reported that he had 
this same problem while in service in 1967.  He testified 
that between 1967 and 1992 he had several attacks of chest 
pains but upon examination nothing was found.  On his fourth 
visit to the hospital the chest pains were diagnosed as 
anxiety attacks.  The veteran stated that he first 
experienced aphasia when he went home on convalescent leave 
while in service and that his speech was illogical.  He 
indicated that he had his first transient ischemic attack in 
1954 but never had hypertension prior to that time.  His wife 
testified that the aphasia increased in frequency and that 
the veteran's speech was sometimes nonsensical.  She stated 
that his heart condition caused him to rest more and that he 
was more tired than he used to be.  

A VA examination, dated February 1997 revealed that all tests 
of cranial nerve function were normal.  Extraocular movements 
were normal and there was no facial weakness.  There were no 
objective neurological signs.  The examiner commented that 
the veteran had subjective complaints that sometimes he says 
something that was out of context, and he attributed this 
back to his old head injury and his old transient ischemic 
attack, which he said, showed some residuals in his brain.  
He was also treated for anxiety attacks, which he related 
back to his cardiac disease.  From an objective standpoint, 
the veteran did not have any neurological signs.  The 
diagnosis was residuals of a head injury and transient 
ischemic attack manifested by subjective complaints of 
sometimes saying things that were out of context and 
sometimes having headaches if he did not take aspirin.  

The Board found the diagnosis as reported incomprehensible.  
The diagnosis appeared to be in conflict with the objective 
findings.  We were unable to establish if there were two 
separate diagnoses or even if there were residuals.  The 
intent of the examiner was unknown.  The Board remanded the 
file and the purpose of the Remand was noted in the 
introduction.

In response to the November 1997 BVA remand the examiner, in 
January 1998, opined that there were no objective findings as 
residuals of a head trauma.  Also, there was no indication of 
residuals of transient ischemic attacks.  However, he 
commented that transient ischemic attacks presume some 
intrinsic vascular disease and transient subjective symptoms 
may occur.  The amended statement of the examiner does not 
establish a well grounded claim.  No where in the document 
does he establish any relationship to service or the 
incidents of service.  In fact, he specifically determined 
that there was no residual of the inservice injury and no 
residuals of the transient ischemic attack.  In regard to the 
initial statement of the examiner, the diagnosis was 
incomprehensible and although requiring clarification, did 
not establish a well grounded claim.

The Board is aware that the veteran had a head trauma during 
service and service connection has been established for 
residuals of head trauma with headaches.  During service, the 
veteran voiced a variety of complaints which required 
evaluation, including a neurologic evaluation.  Despite the 
complaints, a chronic neurologic disorder was not established 
during service.  However, service connection could still be 
established if there is competent evidence that links post 
service manifestations to service, the inservice incidents or 
the service-connected disability.  The burden to establish a 
well grounded claim rests with the veteran.

This case is devoid of medical opinions or competent evidence 
linking transient ischemic attacks, a stroke or aphasia to 
service or a service-connected disability.  Although the 
veteran recently reported that he had transient ischemic 
attacks between 1954 and 1991, his statements are 
insufficiently precise to establish continuity of 
symptomatology.  More importantly, the veteran, as a layman, 
is not competent to establish that the inservice episodes 
were due to a stroke, aphasia or transient ischemic attacks.  
The existence of transient ischemic attacks, a stroke and 
aphasia are medical questions.  His assertions that his in 
service complaints were indicative of stroke, a transient 
ischemic attack or aphasia are not competent and do not 
service to establish a well grounded claim.  The Board is 
also presented with the fact that the veteran's inservice 
complaints were investigated.  The medical evidence generated 
during service refutes the veteran's lay assertions.  The 
Board does not dismiss the fact that the veteran complained 
during service and that he had a head trauma.  Rather, the 
issue before the Board is whether there is any relationship 
between the subsequent transient ischemic attack, stroke and 
aphasia and service.

The veteran has not presented competent evidence of a nexus 
between a post service transient ischemic attack, stroke or 
aphasia and the head injury or any incident of service.  

The etiology of a transient ischemic attack, stroke or 
aphasia is a medical question that must be resolved by a 
professional.  The veteran had the duty to establish a well-
grounded claim and he has not provided such opinion.  As 
there is no competent evidence linking the post service 
stroke with aphasia to disease or injury during service, the 
claim is not well grounded and service connection is denied.  

Absent a well-grounded claim there is no duty to assist.  In 
addition, the veteran was advised in the November 1997 remand 
to submit competent evidence linking aphasia, a stroke or a 
transient ischemic attack to service.  The veteran's report 
that Dr. Dozier told him there is a relationship is not 
adequate and does not establish that such a document exists.  
The United States Court of Appeals for Veterans Claims has 
determined that a lay witness is not competent to report what 
a medical professional has said in regards to cause.  See 
Warren v. Brown, 6 Vet App 4 (1993).  The veteran was 
specifically informed of the deficiency in the record and did 
not cure the defect.


ORDER

Entitlement to service connection for a transient ischemic 
attack, stroke or aphasia is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

